UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6883



RICKY A. PIERCE,

                                              Plaintiff - Appellant,

          versus

M. POLK; SERGEANT RHODES; OFFICER PARKER;
OFFICER BURNETTE,

                                             Defendants - Appellees,

          and

ROBERT LEWIS; EARL D. BESHEARS; NORTH CAROLINA
DEPARTMENT OF CORRECTIONS; V. L. BOUNDS;
SERGEANT OVERTON; SERGEANT WOODS; SERGEANT
WINSTEAD; OFFICER MASSEY,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-92-845-5-F)


Submitted:   January 23, 1996             Decided:   February 9, 1996

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Ricky A. Pierce, Appellant Pro Se. LaVee Hamer, Robert M. Curran,
Claude Norman Young, Jr., Hal F. Askins, NORTH CAROLINA DEPARTMENT
OF JUSTICE, Raleigh, North Carolina; M. Lynn Jarvis, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the jury's verdict in favor of Defen-

dants in his 42 U.S.C. § 1983 (1988) complaint. Appellant claimed

that Defendants used excessive force in removing a pillow from his

cell, violently throwing him against a bed rail and injuring his
back. Defendants, by contrast, testified that they took the pillow

from Appellant's hands by turning his thumbs toward his wrists,

handcuffing him, and taking the pillow, after Appellant refused to

voluntarily relinquish the pillow. They claimed that Appellant
offered no physical resistance, remained seated, and exhibited no

signs of injury after the incident. The jury obviously credited

Defendants' version of events and we will not disturb such credi-

bility determinations on appeal. See United States v. Saunders, 886
F.2d 56, 60 (4th Cir. 1989). Therefore, we affirm the judgment

entered on the jury's verdict. See Pierce v. Polk, No. CA-92-845-5-

F (E.D.N.C. May 25, 1995).

     To the extent that Appellant notes an appeal from the district
court's prior orders dismissing certain other claims and Defen-

dants, we have reviewed the record and the district court's orders

and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Pierce v. Polk, No. CA-92-845-5-F
(E.D.N.C. Jan. 19, 1994; Apr. 28, 1993; July 7, 1993). We deny

Appellant's motion for appointment of counsel and dispense with

oral argument because the facts and legal contentions are adequate-



                                3
ly presented in the materials before the court and argument would

not aid the decisional process.



                                                        AFFIRMED




                                  4